Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . By this amendment, 
Claims 1, 3-5, 6, 9, 11-14, and 16-18 have been amended.
Claims 5-6 and 18 are objected.
Claims 1-20 are pending.

Allowable subject Matter
	Claims 5-6 and 18 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims, and the double patenting rejections are overcome.
The following is an Examiner’s statement of reasons for allowance: The prior art of 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and 

Claims 1-4, 7, and 9-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Marquart et al. (US 2015/0033087, hereafter Marquart), in view of Tabata et al. (US 2002/0054528, hereafter Tabata), and in view of Manohar et al. (US 9,465,732, hereafter Manohar)
	With respect to independent claim 1, Marquart recites
A storage device, comprising: (disclosing a NAND flash memory device #100 (para 0012))
a memory comprising non-volatile memory; and (disclosing memory device #100 comprises NAND memory (para 0022; fig. 1 and relevant texts))
a controller (a memory controller #130 (para 0012)) configured to program an open block of the non-volatile memory, perform an attempt to erase a plurality of closed blocks of the non-volatile memory after the programming of the open block; and (disclosing the controller controls access to the memory array #144, including to program a memory block, which is considered as an open block, and to erase a memory block, which is considered as closed blocks (paras 0014, 0028, and 0031). Closed block(s) may experience consecutive failures after programming open block(s) is a phenomenon in operating flash memory because charge trapping phenomenon. This phenomenon causes the closed blocks become more difficult to erase (para 0032). Programming an open block and then erasing a closed block is a widely 
determine a number of consecutive erase failures based on the attempt to erase the plurality of closed blocks, and identify the open block as a bad block when the number of erase failures meets a threshold, (disclosing in response to a block may be deemed to fail (para 0017), that means the block fails to meet some performance criteria or exceeding some performance limit (para 0017), including when the block cannot be erased in a certain number of erase-verify cycles, which may be considered as a threshold (para 0007; see also para 0043 and the Background of the application’s specification); then the control logic #16 may determine to rest the block (para 0017). However, in order to prevent the block from the premature permanent retirement (para 0007), the control logic #16 may test the rested block, and if the rested block passing an operation, the rested block is selected for use instead of permanently retiring the rested block. The rested block is considered as a closed block. Thereby, it is the programming of the open block that causes trapped charge (para 0031) that leads to the false erase failures for the closed block; and as a result, the open block may be permanently retired in response to a certain number of failures. The certain number of failures may be considered as a threshold, and the open block may then be considered as a bad block (para 0043)) the open block being identified in a plurality rows of open blocks that are stored in the non-volatile memory after a plurality of attempts to erase the plurality of closed blocks following respective programming operations of the open block. (disclosing erasing the block prior to programming the block (para 0028). That suggests that the erased block may be considered as an open block, and the programmed block may be considered as a closed block. 
Marquart recites
when the number of erase failures meets a threshold
But Marquart does not explicitly recite
when the number of consecutive erase failures meets a threshold
However, Tabata discloses a method for erase operation, comprising determines a memory block as a fail memory block when the memory fails a number of consecutive erasure operations. The number of consecutive erasure operations may be considered as a threshold (para 0049). Thus, this method is analogous to what has been done by Marquart.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for determining bad blocks of Marquart, to include the method for determining bad blocks of Tabata. Therefore, the combination discloses identify the open block as a bad block when the number of consecutive erase failures meets a threshold. The person of ordinary skill in the art would have been motivated to apply the modification for reducing lengths of time as compared to other techniques (Tabata, para 0049))
Marquart recites
the open block being identified in a plurality rows of open blocks
But Marquart does not explicitly recite
the open block being identified in a plurality lists of open blocks
However, Manohar discloses “a plurality of lists of erase blocks” (col. 3, lines 56-59); and that means an erase block of the erase blocks of the lists may be identified (col. 4, lines 7-12) because each of entries in each of the lists is managed (col. 3, lines 56-59).  An erase block may be considered as an open block; then, the plurality of lists of erase blocks may be considered as the plurality of lists of open blocks. Thus, this method is analogous to what has been done by Manohar.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for identifying blocks of Marquart, to include the method of the lists of erase blocks of Manohar. Therefore, the combination discloses the open block being identified in a plurality lists of open blocks. The person of ordinary skill in the art would have been motivated to apply the modification for using lists of erase blocks; and thereby, increasing the degree of parallelism of operation (Manohar, col. 5, lines 55-57))

With respect to claim 2, Marquart recites
The storage device of claim 1, wherein the controller is further configured to perform a  re-attempt to erase the plurality of closed blocks, and to identify the open block as the bad block when at least one of the plurality of closed blocks is successfully erased in response to the reattempt. (the disclosure of “control logic 116 may be configured to select a rested block for use in response to the block passing an operation, such as a read operation, a write operation, or an erase operation” (para 0017) suggests that the control logic reattempt to erase   

With respect to claim 3, the combination of Marquart and Manohar recites
The storage device of claim 2, wherein the controller is further configured to store the plurality of lists of open blocks in an array of open blocks within the non-volatile memory (Manohar, disclosing storing the plurality of lists of erase blocks in the multi-plane flash memory (col. 3, lines 56-59)) after the plurality of attempts to erase the closed blocks. (Marquart, disclosing keeping blocks in the memory array #104 after a certain number of applied erase cycles (para 0038; see also paras 0016, 0022-0023, and 0027))

With respect to claim 4, the combination of Marquart and Manohar recites
The storage device of claim 1, wherein the controller is further configured to store a first list of the plurality of lists of open blocks in the non-volatile memory after a first attempt to erase the plurality of closed blocks following a first programming of the open block, and wherein the controller is further configured to store a second list of the plurality of lists of open blocks in the non-volatile memory after a second attempt to erase the plurality of closed blocks following a second programming of the open block. (Manohar, the disclosure of storing the lists of erase blocks in the multi-plane flash memory according to respective write erase counts (col. 2, lines 63-65 and col. 3, lines 25-39) suggests that the lists of erase blocks are 

Claims 5-6: objected.

With respect to claim 7, Marquart recites
The storage device of claim 1, wherein the controller is further configured to update an erase failure counter indicating the number of consecutive erase failures before identifying the open block as the bad block. (the disclosure of “the number of erase cycles applied to a block reaches a certain value without the block passing an erase verify” (para 0032) and “failing an erase operation might include a block failing to erase in response a certain number erase cycles” (para 0034) suggests that the controller maintains at least one counter to monitor the number of erase cycles before resting the closed block. According to the rejection for claim 1 and the Background of the application’s specification, the number of erase cycles may be considered as the number of consecutive erase failures before identifying the open block as the bad block) 

With respect to independent claim 9, Marquart recites
A storage device, comprising: (disclosing a NAND flash memory device #100 (para 0012))
a memory comprising non-volatile memory; and (disclosing memory device #100 comprises NAND memory (para 0022; fig. 1 and relevant texts))
a controller configured to program an open block a plurality of times, to perform attempt to erase a plurality of closed blocks after each of the plurality of times, and (disclosing the controller controls access to the memory array #144, including to program a memory block, which is considered as an open block, and to erase a memory block, which is considered as closed blocks (paras 0014, 0028, and 0031)
to identify the open block as a bad block when a number of erase failures after programming the open block meets a threshold after each of the plurality of times, (disclosing in response to a block may be deemed to fail (para 0017), that means the block fails to meet some performance criteria or exceeding some performance limit (para 0017), including when the block cannot be erased in a certain number of erase-verify cycles, which may be considered as a threshold (para 0007; see also para 0043 and the Background of the application’s specification); then the control logic #16 may determine to rest the block (para 0017). However, in order to prevent the block from the premature permanent retirement (para 0007), the control logic #16 may test the rested block, and if the rested block passing an operation, the rested block is selected for use instead of permanently retiring the rested block. The rested block is considered as a closed block. Thereby, it is the programming of the open block that causes trapped charge (para 0031) that leads to the false erase failures for the closed block; and as a result, the open block may be permanently retired in response to a certain number of failures. The certain number of failures may be considered as a threshold, and the open block may then be considered as a bad block (para 0043))
the open block being identified in a plurality rows of open blocks that are stored in the non-volatile memory after a plurality of attempts to erase the plurality of closed blocks following respective programming operations of the open block. (disclosing erasing the block prior to programming the block (para 0028). That suggests that the erased block may be considered as an open block, and the programmed block may be considered as a closed block. Since the memory block is arranged in one of plurality of rows of memory array #104, which may be a NAND memory (paras 0006, 0022-0023, and 0027). Since a block may be subject to a plurality of erase/program cycles; then, there is a plurality of attempts to erase a programmed block considered as closed block (para 0007))
Marquart recites
to identify the open block as a bad block when a number of erase failures after programming the open block meets a threshold after each of the plurality of times
But Marquart does not explicitly recite
to identify the open block as a bad block when a number of consecutive erase failures after programming the open block meets a threshold after each of the plurality of times
However, Tabata discloses a method for erase operation, comprising determines a memory block as a fail memory block when the memory fails a number of consecutive erasure operations. The number of consecutive erasure operations may be considered as a threshold (para 0049). Thus, this method is analogous to what has been done by Marquart.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for determining bad blocks of Marquart, to include the method for determining bad blocks of Tabata. Therefore, the 
Marquart recites
the open block being identified in a plurality rows of open blocks that are stored in the non-volatile memory after a plurality of attempts to erase the plurality of closed blocks following respective programming operations of the open block
But Marquart does not explicitly recite
the open block being identified in a plurality of lists of open blocks that are stored in the non-volatile memory after a plurality of attempts to erase the plurality of closed blocks following respective programming operations of the open block
However, Manohar discloses “a plurality of lists of erase blocks” (col. 3, lines 56-59); and that means an erase block of the erase blocks of the lists may be identified (col. 4, lines 7-12). An erase block may be considered as an open block, then the plurality of lists of erase blocks may be considered as the plurality of lists of open blocks. Thus, this method is analogous to what has been done by Manohar.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for identifying blocks of Marquart, to include the method of the lists of erase blocks of Manohar. Therefore, the combination discloses the open block being identified in a plurality lists of open blocks. The person of ordinary skill in the art would have been motivated to apply the modification for 

With respect to claim 10, Marquart recites
The storage device of claim 9, wherein the controller is further configured to reattempt to erase the closed blocks after each of the plurality of times, and to identify the open block as the bad block when at least one of the closed blocks is successfully erased in response to the re-attempt after each of the plurality of times. (similar rejection for claim 2 is applied, mutatis mutandis, to claim 10)

With respect to claim 11, Marquart recites
The storage device of claim 10, wherein the controller is further configured to store a list of open blocks in the non-volatile memory after each successful re-attempt to erase the plurality of closed blocks. (similar rejection for claim 3 is applied, mutatis mutandis, to claim 11)

With respect to claim 12, the combination of Marquart and Manohar recites
The storage device of claim 9, wherein the controller is further configured to store a first list of the plurality of lists of open blocks in the non-volatile memory after one of the plurality of times, and wherein the controller is further configured to store a second list of the plurality of lists of open blocks in the non-volatile memory after another of the plurality of times. (Manohar, the disclosure of storing the lists of erase blocks in the multi-plane flash 

Claims 8 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Marquart et al. (US 2015/0033087, hereafter Marquart), in view of Tabata et al. (US 2002/0054528, hereafter Tabata), in view of Manohar et al. (US 9,465,732, hereafter Manohar), as applied to claims 7 and 9 above, in view of Malshe et al. (US 2019/0066802, hereafter Malshe)
With respect to claim 8, Marquart recites
The storage device of claim 7, wherein the controller is further configured to use the counter monitor the erase cycles in response to identifying the open block as the bad block. (the disclosure of “the number of erase cycles applied to a block reaches a certain value without the block passing an erase verify” (para 0032) and “failing an erase operation might include a block failing to erase in response a certain number erase cycles” (para 0034) suggests that the controller maintains at least a counter to monitor the number of erase cycles before resting the closed block (paras 0017 and 0034)
Marquart recites
to use the counter monitor the erase cycles in response to identifying the open block as the bad block
But Marquart does not explicitly recite
to reset the erase failure counter in response to identifying the open block as the bad block
	However, Malshe discloses using an erase counter #610 to monitor erase counts for a particular memory location, and resetting the counter as a part of managing the operation of the counter (para 0087 and 0094), analogous to what has been done by Marquart.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for operating the counter of Marquart, to include the method for operating the counter of Malshe. Therefore, the combination discloses to reset the erase failure counter after identifying the open block as the bad block. The person of ordinary skill in the art would have been motivated to apply the modification for improving the error handling trigger rates by aligning NAND Vt shifts with the host read IO footprint at a physical level; and thereby, achieving improved read performance/latency for targeted benchmarks versus existing calibration approaches, with minimal or zero impact on normal user workloads (Malshe, para 0069))

Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Marquart et al. (US 2015/0033087, hereafter Marquart), in view of Tabata et al. (US 2002/0054528, hereafter Tabata), and in view of Manohar et al. (US 9,465,732, hereafter Manohar), Malshe et al. (US 2019/0066802, hereafter Malshe), as applied to claim 12 above, in view of Goldman et al. (US 9,001,577, hereafter Goldman)
With respect to claim 13, the combination of Marquart and Manohar recites
The storage device of claim 12, wherein the controller is further configured to identify a common open block between the first list and the second list after multiple attempts to erase the plurality of closed blocks (Marquart, disclosing a block may be subject to a plurality of erase/program cycles; thus, there is a plurality of attempts to erase a programmed block considered as closed block (para 0007; see also para 0042)), and to identify the common open block as the bad block. (similar rejection for claim 5 is applied, mutatis mutandis, to claim 13)

Claim 14-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Marquart et al. (US 2015/0033087, hereafter Marquart), in view of Manohar et al. (US 9,465,732, hereafter Manohar)
With respect to independent claim 14, Marquart recites
A storage device, comprising: (disclosing a NAND flash memory device #100 (para 0012))
a memory comprising non-volatile memory; and  (disclosing memory device #100 comprises NAND memory (para 0022; fig. 1 and relevant texts))
a controller configured to program an open block of the non-volatile memory a number of times, to perform an attempt to erase a plurality of closed blocks of the non-volatile memory the number of times, and (disclosing the controller controls access to the memory array #144, including to program a memory block, which is considered as an open 
 to identify the open block as a bad block when the attempt to erase the plurality of closed blocks fails the number of times, (disclosing in response to a block may be deemed to fail (para 0017), that means the block fails to meet some performance criteria or exceeding some performance limit (para 0017), including when the block cannot be erased in a certain number of erase-verify cycles, which may be considered as a threshold (para 0007; see also para 0043 and the Background of the application’s specification); then the control logic #16 may determine to rest the block (para 0017). However, in order to prevent the block from the premature permanent retirement (para 0007), the control logic #16 may test the rested block, and if the rested block passing an operation, the rested block is selected for use instead of permanently retiring the rested block. The rested block is considered as a closed block. Thereby, it is the programming of the open block that causes trapped charge (para 0031) that leads to the false erase failures for the closed block; and as a result, the open block may be permanently retired in response to a certain number of failures. The certain number of failures may be considered as a threshold, and the open block may then be considered as a bad block (para 0043))
the open block being identified in a plurality rows of open blocks that are stored in the non-volatile memory after a plurality of attempts to erase the plurality of closed blocks following respective programming operations of the open block. (disclosing erasing the block prior to programming the block (para 0028). That suggests that the erased block may be considered as an open block, and the programmed block may be considered as a closed block. 
Marquart recites
the open block being identified in a plurality rows of open blocks that are stored in the non-volatile memory after a plurality of attempts to erase the plurality of closed blocks following respective programming operations of the open block
But Marquart does not explicitly recite
the open block being identified in a plurality of lists of open blocks that are stored in the non-volatile memory after a plurality of attempts to erase the plurality of closed blocks following respective programming operations of the open block
However, Manohar discloses “a plurality of lists of erase blocks” (col. 3, lines 56-59); and that means an erase block of the erase blocks of the lists may be identified (col. 4, lines 7-12). An erase block may be considered as an open block, then the plurality of lists of erase blocks may be considered as the plurality of lists of open blocks. Thus, this method is analogous to what has been done by Manohar.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for identifying blocks of Marquart, to include the method of the lists of erase blocks of Manohar. Therefore, the combination discloses the open block being identified in a plurality lists of open blocks. The person of ordinary skill in the art would have been motivated to apply the modification for 

With respect to claim 15, Marquart recites
The storage device of claim 14, wherein the controller is further configured to reattempt to erase the closed blocks the number of times, and to identify the open block as the bad block when at least one of the closed blocks is successfully erased in response to the re-attempt the number of times. (the disclosure of “control logic 116 may be configured to select a rested block for use in response to the block passing an operation, such as a read operation, a write operation, or an erase operation” (para 0017) suggests that the control logic reattempt to erase the rested block, and the erase is successfully; and that suggests that the programming of the open block that causes trapped charge (para 0031) that leads to the false erase failures for the closed block; and as a result, the open block may be identified as a source of problem or a bad block)  

With respect to claim 16, the combination of Marquart and Manohar recites
The storage device of claim 15, wherein the controller is further configured to store the plurality of lists of open blocks in the non-volatile memory after successfully re-attempting to erase the plurality of closed blocks the number of times. (Manohar, disclosing storing the lists of erase blocks in a multi-plane flash memory array (col. 3, lines 54-64) after a write erase cycle count; and the write erase cycle count may be considered as to indicate a successfully erase cycle (col 2. 63-65); Marquart, disclosing when a block cannot be erased in a certain number of 
a number of times)

With respect to claim 17, the combination of Marquart and Manohar recites
The storage device of claim 15, wherein the controller is further configured to store a first list of the plurality of lists of open blocks in the non-volatile memory after one successful re-attempt to erase the plurality of closed blocks, and wherein the controller is further configured to store a second list of the plurality of lists of open blocks in the non-
volatile memory after another successful re-attempt to erase the plurality of closed blocks. (Manohar, the disclosure of storing the lists of erase blocks in the multi-plane flash memory according to respective write erase counts (col. 2, lines 63-65 and col. 3, lines 25-39) suggests that the lists of erase blocks are updated in the multi-plane flash memory after blocks of the lists are erased according to write erase cycle counts. The write erase cycle counts suggests that the lists are written and erased a plurality of times (col. 2, lines 63-65). One of the lists may be considered as a first list and another one of the lists may be considered as a second list)

	Claim 18: objected.

Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Marquart et al. (US 2015/0033087, hereafter Marquart), in view of Manohar et al. (US 9,465,732, hereafter Manohar), as applied to claim 14 above, in view of Tabata et al. (US 2002/0054528, hereafter Tabata
With respect to claim 19, Marquart recites
The storage device of claim 14, wherein the controller is further configured to update an erase failure counter to monitor the number of erase cycles in response to the attempt to erase the plurality of closed blocks failing the number of times. (the disclosure of “the number of erase cycles applied to a block reaches a certain value without the block passing an erase verify” (para 0032) and “failing an erase operation might include a block failing to erase in response a certain number erase cycles” (para 0034) suggests that the controller maintains at least a counter to monitor the number of erase cycles before resting the closed block. 
Marquart recites
to update an erase failure counter to monitor the number of erase cycles in response to the attempt to erase the plurality of closed blocks failing the number of times
But Marquart does not explicitly recite
to update an erase failure counter indicating a number of consecutive erase failures in response to the attempt to erase the plurality of closed blocks failing the number of times
However, Tabata discloses a method for erase operation, comprising determines a memory block as a fail memory block when the memory fails a number of consecutive erasure operations. The number of consecutive erasure operations may be considered as a threshold (para 0049; see also paragraph 0005 of the Background of the specification). Thus this method is analogous to what has been done by Marquart.


Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Marquart et al. (US 2015/0033087, hereafter Marquart), in view of Manohar et al. (US 9,465,732, hereafter Manohar), and in view of Tabata et al. (US 2002/0054528, hereafter Tabata, as applied to claim 19 above, in view of Malshe et al. (US 2019/0066802, hereafter Malshe)
With respect to claim 20, Marquart recites
The storage device of claim 19, wherein the controller is further configured to use the counter monitor the erase cycles in response to identifying the open block as the bad block. (the disclosure of “the number of erase cycles applied to a block reaches a certain value without the block passing an erase verify” (para 0032) and “failing an erase operation might include a block failing to erase in response a certain number erase cycles” (para 0034) suggests that the controller maintains at least a counter to monitor the number of erase cycles before resting the closed block (paras 0017 and 0034)
Marquart recites
to use the counter monitor the erase cycles in response to identifying the open block as the bad block
But Marquart does not explicitly recite
to reset the erase failure counter in response to identifying the open block as the bad block
	However, Malshe discloses using an erase counter #610 to monitor erase counts for a particular memory location, and resetting the counter as a part of managing the operation of the counter (para 0087 and 0094), analogous to what has been done by Marquart.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for operating the counter of Marquart, to include the method for operating the counter of Malshe. Therefore, the combination discloses to reset the erase failure counter after identifying the open block as the bad block. The person of ordinary skill in the art would have been motivated to apply the modification for improving the error handling trigger rates by aligning NAND Vt shifts with the host read IO footprint at a physical level; and thereby, achieving improved read performance/latency for targeted benchmarks versus existing calibration approaches, with minimal or zero impact on normal user workloads (Malshe, para 0069))

Response to Arguments
Applicant’s arguments, see the Remarks, filed 11/08/2021, with respect to the rejection(s) of claim(s) 1-20 under AIA  35 USC 103 have been fully considered and are Manohar and Sallese.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax 
/TT/
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137